Exhibit 10.2

THIRD AMENDMENT TO SHAREHOLDERS AGREEMENT

This THIRD AMENDMENT, dated and effective as of August 31, 2016 (this
“Amendment”), to that certain Shareholders Agreement, dated as of January 28,
2014, by and among Santander Consumer USA Holdings Inc. (the “Company”),
Santander Holdings USA, Inc., DDFS LLC, Thomas G. Dundon, Sponsor Auto Finance
Holdings Series LP, and, solely for the certain sections set forth therein,
Banco Santander, S.A., as amended by the First Amendment to Shareholders
Agreement dated as of May 20, 2015 and by the Second Amendment to Shareholders
Agreement (the “Second Amendment”), dated as of July 2, 2015 (collectively, the
“Shareholders Agreement”), is entered into by and between the parties set forth
on the signature page to this Amendment (each (other than the Company), a
“Shareholder” and, collectively, the “Shareholders”) and the Company. All
capitalized terms that are not otherwise defined herein shall have the meaning
set forth in the Shareholders Agreement.

WHEREAS, in connection with that certain Separation Agreement, dated July 2,
2015, by and among the Company, Santander Consumer USA Inc., Banco Santander,
S.A., Santander Holdings USA, Inc., DDFS LLC, and Thomas G. Dundon (the
“Letter”), certain of the shareholders agreed to receive certain rights and
undertake certain obligations in connection with, among other things, the
Shareholders Agreement;

WHEREAS, the Shareholders and the Company now wish to amend the Shareholders
Agreement as set forth herein; and

WHEREAS, Section 8.1 of the Shareholders Agreement provides that the provisions
of the Shareholders Agreement may not be amended without the prior written
consent of the Company and the Shareholders;

NOW THEREOFRE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties agree as follows:

 

  1. Amendment to Section 1.1. Section 1 of the Second Amendment is amended by
and restated in its entirety to read: “[Reserved.]”. As a consequence, following
the execution of this Amendment, the definition of the term “Average Stock
Price” set forth in Section 1.1 of the Shareholders Agreement shall be identical
to the definition of such term at the time of the original execution of the
Shareholders Agreement. For the avoidance of doubt, the definition of such term
following the execution of this Amendment shall be the following:

means the arithmetic mean of the daily VWAP for the Common Stock for each of the
ten consecutive complete Trading Days ending on (and including) the day that is
the Trading Day immediately prior to the date of the Employment Put Option
Notice, the date of the Employment Call Option Notice, the date of the Loan Call
Option Notice or any other date of determination, as applicable.



--------------------------------------------------------------------------------

  2. Other Amendments. In the event of any inconsistency between this Amendment
and the Letter, this Amendment will control.

 

  3. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York applicable to
agreements made and to be performed entirely within such state, without regard
to the conflicts of law principles of such state.

 

  4. Counterparts. This Amendment may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. The Shareholders and the Company hereby
acknowledge and agree that signatures delivered by facsimile or electronic means
(including by “pdf”) shall be deemed effective for all purposes.

 

  5. No Other Amendment. Except as expressly amended hereby, the Shareholders
Agreement shall remain in full force and effect and is hereby ratified and
confirmed in all respects.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first written above.

 

    SANTANDER CONSUMER USA HOLDINGS INC.     By:   /s/ Ismail Dawood       Name:
Ismail Dawood       Title: Chief Financial Officer

 

    SANTANDER HOLDINGS USA, INC.     By:   /s/ Gerard Chamberlain       Name:
Gerard Chamberlain       Title: Senior Vice President

 

    BANCO SANTANDER, S.A.     By:   /s/ Javier Maldonado       Name: Javier
Maldonado       Title: Senior Executive Vice President

 

[Signature Page to Third Amendment to Shareholders Agreement]



--------------------------------------------------------------------------------

    DDFS LLC     By:   /s/ Thomas G. Dundon       Name: Thomas G. Dundon      
Title: Chief Executive Officer

 

[Signature Page to Third Amendment to Shareholders Agreement]